DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 4/11/2022, with respect to the rejection(s) of claim(s) 1, 4-14, 17-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using  Kozat (US 20170019329 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14, 5, 18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kozat (US 20170019329 A1) in view of Condeixa (US 20180220283 A1).
Regarding Claim 1, 14

Kozat teaches: 

A method for filtering packets, the method comprising: receiving a plurality of packets, each packet of the plurality of packets comprising a source address field (¶11 altering one or more header fields in a header of a packet flow over time, wherein the controller also communicates the agreed upon parametric function with a receiver of the packet flow (receiving a packet with a plurality of header fields, ¶35 header field including source IP address); 

and for each one packet of the plurality of packets, processing the one packet by performing the following: modifying the source address field of the one packet to comprise at least an identifier of a flow to which the one packet belongs (¶28 ¶35 flow template defines which header fields are to be used for dynamic flow rules, source or destination IP address may be used, ¶37 the network may assign the header fields used in the definition of a flow template (e.g., source or destination IP addresses). In one embodiment, it is the network controller that assigns a sequence ¶38 For its packets to be forwarded correctly, the source node modifies the header fields of each packet according to the sequence of flow templates (identifier of flow) corresponding to the same sequence of flow rules (which the packet belong) installed on the forwarding elements).

Kozat does not teach: 

the identifier comprising a flow-based signature of the one packet; 

determining, based at least in part on the identifier of the flow to which the one packet belongs, whether another packet of the flow to which the one packet belongs has previously been processed; 

performing an operation on the one packet, the operation including dropping the one packet, based on another packet of the flow to which the one packet belongs having previously been processed; and 

passing the one packet on for further processing based on another packet of the flow to which the packet belongs not having previously been processed.

Condeixa teaches: 

the identifier comprising a flow-based signature of the one packet (¶158 a flow identifier (ID) (flow based signature), ¶171 analysis of the received packets/traffic flows 905, to provide traffic classifications based on the information contained within the received packets, or based on a set of defined rules based on, for example, flow identifiers, IP source/destination addresses); 

determining, based at least in part on the identifier of the flow to which the one packet belongs, whether another packet of the flow to which the one packet belongs has previously been processed (¶158 a flow identifier (ID), ¶171 analysis of the received packets/traffic flows 905, to provide traffic classifications based on the information contained within the received packets, or based on a set of defined rules based on, for example, flow identifiers, IP source/destination addresses, ¶172 If the current received packet is a duplicate of a packet that was previously received (previously received and processed by marking), the current received packet may be dropped, otherwise the current received packet may be marked by the mapping packets/flow functional block 940 with status "received" (processing step of received packets)); 

performing an operation on the one packet, the operation including dropping the one packet, based on another packet of the flow to which the one packet belongs having previously been processed (¶172 If the current received packet is a duplicate of a packet that was previously received, may be marked by the mapping packets/flow functional block 940 with status “received" (processing step of received packets)); and 

passing the one packet on for further processing based on another packet of the flow to which the packet belongs not having previously been processed (¶172 If the current received packet is a duplicate of a packet that was previously received, the current received packet may be dropped, otherwise the current received packet may be marked by the mapping packets/flow functional block 940 with status "received" and all of the parameters from the packet classification process (e.g., delay, mobility, and security/privacy) for the received packet may be stored).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat in light of Condeixa in order to choose whether to discard/drop the packet because multiple copies have been received using other paths, to buffer that packet to be re-transmitted again over another path, or to order that packet with the ones received through other paths (Condeixa ¶156).





Regarding Claims 5, 18

Kozat teaches:

The method according to claim 1 and wherein at least the processing the one packet is performed by a network element (¶38 the source node  (network element) modifies the header fields of each packet according to the sequence of flow templates),

Regarding Claims 25, 26

Kozat-Condeixa teaches:

The method according to claim 1.

Condeixa teaches:

The method according to claim 1 and wherein the flow-based signature comprises one of the following: 

a hash of the following fields of the one packet: source IP (SIP) (¶171 classifications based on the information contained within the received packets, IP source/destination addresses); 

destination IP (DIP) (¶171 classifications based on the information contained within the received packets IP source/destination addresses); 

protocol type; 

source port (SPORT) (¶171 classifications based on the information contained within the received packets a UDP/TCP source and/or destination port); and 

destination port (DPORT) (¶171 classifications based on the information contained within the received packets a UDP/TCP source and/or destination port); 

SIP of the one packet; 

SIP of the one packet concatenated with SPORT of the one packet; 

a hash of the entirety of the packet; and 

a hash of the following fields: DIP of the one packet; 

protocol type of the one packet; SPORT of the one packet; 

DPORT of the one packet; and 

a sequence number of the one packet.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat in light of Condeixa in order to choose whether to discard/drop the packet because multiple copies have been received using other paths, to buffer that packet to be re-transmitted again over another path, or to order that packet with the ones received through other paths (Condeixa ¶156).


Claims 8-13, 20-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kozat-Condeixa as applied to claim 1, and further in view of Umesh (US 20150117455 A1).

Regarding Claim 8, 
Kozat-Condeixa does not teach:

The method according to claim 1 and wherein the passing the one packet on for further processing comprises passing the one packet on to a router for routing.

Umesh teaches:

The method according to claim 1 and wherein the passing the one packet on for further processing comprises passing the one packet on to a router for routing (¶23 The network device 110 may be a switch device, routing device, such as any layer 3 routing device, or generally any network device that routes data, such as packets.  The network device 110 may include one or more memory modules that store a packet processing table).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat-Condeixa in light of Umesh in order to provide a scalable and predictive packet processing in switch devices, and a process that is used to correlate packets that require similar processing so that the processing results such as forwarding information or packet edit information derived for a first packet may be used for additional following packets (Umesh ¶15).

Regarding Claim 9, 20

Kozat-Condeixa -Umesh teaches:

The method according to claim 1.

Umesh teaches:


The method according to claim 1 and wherein the identifier of a flow to which the one packet belongs is based, at least in part, on a sequence number of the one packet (¶23 The packet processing table may include a count value (a sequence number)).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat-Condeixa in light of Umesh in order to provide a scalable and predictive packet processing in switch devices, and a process that is used to correlate packets that require similar processing so that the processing results such as forwarding information or packet edit information derived for a first packet may be used for additional following packets (Umesh ¶15).


Regarding Claim 10, 21

Kozat-Condeixa -Umesh teaches:

The method according to claim 1.




Umesh teaches:

The method according to claim 1 and wherein the passing the one packet on also comprises: learning the flow to which the one packet belongs as a flow which has previously been processed by recording the flow (¶38 the processor 206 uses the Flow-ID field to determine if a packet requires the same packet processing as a previously processed packet having the same Flow-ID, ¶40 packet forwarding information 506 (recorded flow) may provide the packet addressing to which a previous packet having the same Flow-ID was forwarded).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat-Condeixa in light of Umesh in order to provide a scalable and predictive packet processing in switch devices, and a process that is used to correlate packets that require similar processing so that the processing results such as forwarding information or packet edit information derived for a first packet may be used for additional following packets (Umesh ¶15).

Regarding Claim 11, 22

Kozat-Condeixa -Umesh teaches:

The method according to claim 10.

Umesh teaches:

The method according to claim 10 and wherein the determining comprises determining, based at least in part, on whether the flow to which the one packet belongs is a flow which has been learned as a flow which has been previously processed (¶38 the processor 206 uses the Flow-ID field to determine if a packet requires the same packet processing as a previously 
processed packet having the same Flow-ID, ¶40 packet forwarding information 506 (recorded flow) may provide the packet addressing to which a previous packet having the same Flow-ID was forwarded), The packet edit information 508 may provide the particular packet editing processes that were performed on a previous packet having the same Flow-ID)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat-Condeixa in light of Umesh in order to provide a scalable and predictive packet processing in switch devices, and a process that is used to correlate packets that require similar processing so that the processing results such as forwarding information or packet edit information derived for a first packet may be used for additional following packets (Umesh ¶15).


Regarding Claim 12, 23

Kozat-Condeixa -Umesh teaches:

The method according to claim 10.
Umesh teaches:

The method according to claim 10 and also comprising removing the recording of said at least one flow as a flow which has previously been processed (¶41 each entry of the packet processing results table 500 in memory 204 (recoding in memory previously processed) may be aged out after a fixed period of time if the flow is not active.  Once the flow becomes active again, predictive packet processing may resume).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat-Condeixa in light of Umesh in order to provide a scalable and predictive packet processing in switch devices, and a process that is used to correlate packets that require similar processing so that the processing results such as forwarding information or packet edit information derived for a first packet may be used for additional following packets (Umesh ¶15).


Regarding Claim 13, 24

Kozat-Condeixa -Umesh teaches:

The method according to claim 12.



Umesh teaches:

The method according to claim 12 and wherein the removing takes place after a time period has passed since the one flow has been recorded as a flow which has previously been processed (¶41 each entry of the packet processing results table 500 in memory 204 may be aged out after a fixed period of time if the flow is not active.  Once the flow becomes active again, predictive packet processing may resume (from previously being removed because of aging after a fixed period of time)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat-Condeixa in light of Umesh in order to provide a scalable and predictive packet processing in switch devices, and a process that is used to correlate packets that require similar processing so that the processing results such as forwarding information or packet edit information derived for a first packet may be used for additional following packets (Umesh ¶15).

Regarding Claims 27

Kozat-Condeixa-Umesh teaches:

The method according to claim 14.

Umesh teaches:

The network element according to claim 14, wherein the packet processing circuitry determines whether another packet of the flow to which the one packet belongs has previously been processed is performed, by a security mechanism, which is configured to apply security policies based on the source address field of received packets and the ingress port through which the packet was received (¶16 source IP address ¶35 If the processor 206 determines not to trust the external Flow-ID, (security mechanism) the processor 206 may derive an internal Flow-ID based on {Source Attributes, External Flow-ID} (310) ¶38 the processor 206 uses the Flow-ID field to determine if a packet requires the same packet processing as a previously processed packet having the same Flow-ID, ¶40 packet forwarding information 506 (recorded flow) may provide the packet addressing to which a previous packet having the same Flow-ID was forwarded), The packet edit information 508 may provide the particular packet editing processes that were performed on a previous packet having the same Flow-ID)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat-Condeixa in light of Umesh in order to provide a scalable and predictive packet processing in switch devices, and a process that is used to correlate packets that require similar processing so that the processing results such as forwarding information or packet edit information derived for a first packet may be used for additional following packets (Umesh ¶15).
.

Regarding Claims 28

Kozat-Condeixa-Umesh teaches:

The method according to claim 27.

Umesh teaches:

The network element according to claim 27, wherein the packet processing circuitry is configured with a link-aggregation which includes all ports from which the packet may arrive, for the packet filtering (¶25-26 the scalable and predictive packet processing system may accommodate interleaved bursts of packets or frames on any of the system ports (e.g., no dedicated port required) by tagging every packet in the network with a PPP tag, ¶53 predictive link for predictive packet processing).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat-Condeixa in light of Umesh in order to provide a scalable and predictive packet processing in switch devices, and a process that is used to correlate packets that require similar processing so that the processing results such as forwarding information or packet edit information derived for a first packet may be used for additional following packets (Umesh ¶15).







Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kozat-Condeixa as applied to claim 1 above, and further in view of ROITSHTEIN (US 20150256466 A1).

Regarding Claim 4, 17

Kozat-Condeixa does not teach:

The method according to claim 1 and wherein the performing an operation on the one packet comprises counting the one packet.

Roitshtein teaches:

The method according to claim 1 and wherein the performing an operation on the one packet comprises counting the one packet (¶58 packet flow 110D processed at the device 120, packet counting information is transmitted to the device 140 which is designated for counting packets in the packet flow 110D, each of the counting engines 121-151 at the devices 120-150 statistically makes a decision to transmit local packet counting information).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat-Condeixa in light of Roitshtein in order to provide a method for counting packets and bytes in a distributed packet-switched system, and then statistically makes a decision to transmit local packet counting information (Roitshtein ¶58).











Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Kozat-Condeixa as applied to claim 5 above, and further in view of ROITSHTEIN (US 20150256466 A1).

Regarding Claim 6, 
Kozat-Condeixa teaches:

The method according to claim 5.

Kozat-Condeixa does not teach:

The method according to claim 5 and wherein the network element comprises at least one of: a bridge; a router; and a switch.

Roitshtein teaches:

The method according to claim 5 and wherein the network element comprises at least one of: a bridge; a router; and a switch (¶42 the system 100A is a data center network comprised of numerous switches and servers, and the devices 120-150 are separate switch modules located in different switches).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat-Condeixa in light of Roitshtein in order to provide a method for counting packets and bytes in a distributed packet-switched system, and then statistically makes a decision to transmit local packet counting information (Roitshtein ¶58).











Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kozat-Condeixa as applied to claim 5 above, and further in view of Melman (US 7933268 B1).

Regarding Claim 7, 19

Kozat-Condeixa does not teach:

The method according to claim 5, and wherein: the network element comprises a bridge; and at least the processing the one packet is performed by a modified bridge pipeline.

Melman teaches:

The method according to claim 5, and wherein: the network element comprises a bridge (col 4 lines 35-55 flooding a multicast packets to all ports in bridge (network element)); and 

at least the processing the one packet is performed by a modified bridge pipeline (col 4 lines 35-55 the processing pipeline may limit the forwarding (modified bridge pipeline) to only those ports which have devices on them which want to receive the packet, col 4 lines 30-45 exemplary pipeline of FIG. 3, the Pre-Engress Engine 320 examines the decisions made in the Bridge Engine, and prepares the packet descriptor for the egress pipeline processing).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kozat-Condeixa in light of Melman in order to alleviate some problems related to multicast flooding, by providing improved methods of switching multicast data traffic (Melman col 1 lines 30-40).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445